Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00778-CV

                         IN RE MOMENTUM CAPITAL FUNDING, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 10, 2015, relator Momentum Capital Funding, LLC filed a petition for writ

of mandamus and emergency motion for temporary relief pending a ruling on the mandamus

petition. The court has considered the petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

emergency motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-18666, styled Momentum Capital Funding, LLC v. Keith C. Dill;
D & K Energy Services, LLC; and DK Manufacturing, LLC, pending in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Laura Salinas presiding.